ORDER STAYING AUTOMATIC REINSTATEMENT AND SETTING HEARING
SHEPARD, Chief Justice.
The Indiana Supreme Court Disciplinary Commission has filed, pursuant to Admission and Discipline Rule 28, Section 4(c), objections to the automatic reinstatement of Respondent, Nora E. Peoples, on the grounds that the Respondent has failed to comply with the terms imposed by this Court as conditions of reinstatement, and that another disciplinary proceeding is presently pending against the Respondent.
This Court, being duly advised, notes that the Commission's allegations are substantiated, that grounds exist for staying Respondent's automatic reinstatement, and that a hearing should be set.
*1093IT IS, THEREFORE, ORDERED that the automatic reinstatement of Nora E. Peoples is hereby stayed until further order of this Court. The Court informs the parties that it has designated the Hon. Randall T. Shepard, Chief Justice, to hold a hearing pursuant to Admission and Discipline Rule 23, Section 4(c), which hearing is hereby scheduled for November 29, 1998, at 1:80 p.m., in the Supreme Court Courtroom, State House, at Indianapolis, Indiana.
The Clerk of this Court is directed to forward notice of this order to the parties of this action and their attorneys of record and to all other parties previously notified of the Respondent's suspension.
All Justices concur.